                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION



ROBERT W. CRONIN,

                     Plaintiff,

v.                                                       Case No. 3:17-cv-1283-J-39JBT

JULIE L. JONES, SECRETARY,
FLORIDA DEPARTMENT OF
CORRECTIONS, et al.,

                Defendants.
_______________________________

                                         ORDER
       Plaintiff Robert Cronin, an inmate incarcerated at Zephyrhills Correctional

Institution (ZCI), initiated this action on November 15, 2017, by filing a civil rights

complaint (Doc. 1; Complaint). In his Complaint, Plaintiff asserts claims for deliberate

indifference to serious medical needs and medical malpractice against the Secretary of

the Florida Department of Corrections (FDC) and medical providers. See Complaint at 3-

4. His claims arise out of an injury he sustained following a slip-and-fall incident that

occurred at Suwannee Correctional Institution-Annex (SCI) on November 12, 2015. Id. at

7-8. The fall resulted in an injury to Plaintiff’s left shoulder/clavicle, which causes him

“severe pain and inability to lift left arm beyond 45 [degrees].” Id. at 7. According to

Plaintiff, an orthopedist and the prison doctor recommended shoulder surgery, which has
been denied. Id. at 9-10. He seeks damages and injunctive relief, including surgery and

continuing medical treatment. Id. at 7.1

       Before the Court is Plaintiff’s Motion for Preliminary Injunction, which he filed on

October 24, 2018 (Doc. 61; Motion). Plaintiff filed the Motion seeking to “enjoin

Defendants from causing any further exacerbation of [his] shoulder/clavicle injuries.” See

Motion at 1. He asserts that his shoulder injury has become worse and he suffers from

extreme chronic pain while “performing activities of daily living.” Id. at 2. He also states

that he has been transferred numerous times since July 25, 2018, and each time he is

“forced to carry all his personal/legal property to and from the bus while handcuffed,

shackled, and chained, far exceeding the weight/activity restrictions on his medical pass.”

Id. In his Motion, Plaintiff seeks the following relief:

       [T]o enjoin Defendant Jones/FDC from further institutional transfers for
       medical consults or other, until [he] undergoes successful orthopedic
       surgery, rehabilitation and pain management. Also, [he] seeks to enjoin
       [D]efendants from any further delay in providing the . . . surgeries as
       recommended by the orthopedic specialists. The preliminary relief sought
       requires that qualified non-Centurion orthopedic surgeons perform the
       procedures at relatively local (i.e. Tampa or Orlando) certified/reputed [sic]
       hospital. That would require that the Plaintiff be transported from ZCI
       directly to the hospital on a FDC van (without requiring him to carry his
       property) and returned in the same manner. The goal is to immediately stop
       the cruel and unusual punishment on Plaintiff Cronin.

Id. at 4. Plaintiff states that the relief sought is intended to enjoin Defendants “from

causing further harm” to his shoulder and “[e]nd all retaliatory actions of FDC employees

and its medical contract employees.” Id. at 7-8.




1 Plaintiff also seeks treatment for injuries to his hands, which he attributes to a second
slip-and-fall incident that occurred at SCI on August 14, 2017. See Complaint at 6, 7.

                                                2
       Defendants have responded in opposition to Plaintiff’s Motion (Docs. 65, 66, 67,

68). Two Defendants, Drs. Kenney and Shubert, assert that they currently have no

contractual relationship with the FDC, and they each now live in California (Docs. 65, 66).

Thus, they have no ability to provide the relief Plaintiff seeks in his Motion. The Court

finds Defendants Kenney’s and Shubert’s objections to entry of an injunction against them

reasonable, and Plaintiff’s Motion, to the extent directed to Defendants Kenney and

Shubert, is due to be denied.

       In Defendant Campbell’s response (Doc. 68; Campbell Response), he asserts that

Plaintiff has failed to establish the requirements necessary to seek injunctive relief. See

Campbell Response at 3. Specifically, Defendant Campbell states that Plaintiff has not

demonstrated a “likelihood of success on the merits” in part because Plaintiff alleges that

he has received medical care, and Campbell has filed a motion to dismiss. See id.

Defendant Jones, in her response (Doc. 67; Jones Response), asserts that Plaintiff’s

Motion should be denied because he seeks relief that would result in providing him the

“ultimate relief requested in [his] Complaint.” See Jones Response at 2. Defendant Jones

further argues that Plaintiff’s request relief would require the FDC to perform certain acts,

which is not contemplated by Federal Rule of Civil Procedure 65 or the Local Rules of

this Court. See id. at 5.

       The decision to grant a preliminary injunction is vested in the “sound discretion of

the district court.” Palmer v. Braun, 287 F.3d 1325, 1329 (11th Cir. 2002). “A preliminary

injunction is an ‘extraordinary and drastic remedy,’” which will not be granted unless the

movant carries his burden of persuasion. See Keister v. Bell, 879 F.3d 1282, 1287-88

(11th Cir. 2018), cert. denied, --- S. Ct. ---, 2018 WL 3241787 (Oct. 1, 2018).



                                             3
               To receive a preliminary injunction, the plaintiff must clearly establish
       the following requirements: “(1) a substantial likelihood of success on the
       merits; (2) a substantial threat of irreparable injury; (3) that the threatened
       injury to the plaintiff outweighs the potential harm to the defendant; and (4)
       that the injunction will not disserve the public interest.”

Id. at 1287 (quoting Palmer v. Braun, 287 F.3d 1325, 1329 (11th Cir. 2002)). “The chief

function of a preliminary injunction is to preserve the status quo until the merits of the

controversy can be fully and fairly adjudicated.” Suntrust Bank v. Houghton Mifflin Co.,

268 F.3d 1257, 1265 (11th Cir. 2001) (quoting Northeastern Fla. Chapter of Ass’n of Gen.

Contractors of Am. v. City of Jacksonville, Fla., 896 F.2d 1283, 1284 (11th Cir. 1990)).

Nevertheless, “[t]he purpose of such interim equitable relief is not to conclusively

determine the rights of the parties, but to balance the equities as the litigation moves

forward.” Trump v. Int’l Refugee Assistance Project, 137 S. Ct. 2080, 2087 (2017). In

exercising its discretion, a court “need not grant the total relief sought by the applicant but

may mold its decree to meet the exigencies of the particular case.” Id.

       To the extent Plaintiff seeks entry of a preliminary injunction that would enjoin the

FDC from transferring him to other institutions, this Court may not grant such relief. See,

e.g., McKune v. Lile, 536 U.S. 24, 39 (2002) (“It is well settled that the decision where to

house inmates is at the core of prison administrators’ expertise.”); Barfield v. Brierton,

883 F.2d 923, 936 (11th Cir. 1989) (“[I]nmates usually possess no constitutional right to

be housed at one prison over another.”). See also Bell v. Wolfish, 441 U.S. 520, 547-48

(1979) (“[T]he operation of our correctional facilities is peculiarly the province of the

Legislative and Executive Branches . . . not the Judicial.”).

       Moreover, to the extent Plaintiff seeks the affirmative relief he requests in his

Complaint, the Court finds that such relief is not appropriate. In his Motion, the primary

relief Plaintiff seeks is an order directing Defendants to authorize surgery, rehabilitation,

                                              4
and pain management. See Motion at 8. Plaintiff seeks the same relief in his Complaint.

See Complaint at 7. An order granting such relief pursuant to a preliminary injunction

would permit Plaintiff to circumvent the litigation process. It would, in effect, award him

the relief he seeks in his Complaint prior to an adjudication of the case on the merits.

Thus, the Court finds that Plaintiff’s Motion is due to be denied to the extent he seeks the

Court to order Defendants Jones and Campbell to provide him surgery and medical

treatment for his shoulder injury.

       Insofar as Plaintiff seeks a preliminary injunction that would enjoin the FDC from

forcing him to exceed the weight/activity restriction pursuant to a medical pass, the Court

finds Plaintiff’s Motion has some merit. Indeed, to the extent Plaintiff asserts that he is

“awaiting formal designation as a person covered by the Americans with Disabilities Act,”

see Motion at 4, and that recent actions of FDC employees are exacerbating his shoulder

injury, the Court finds that limited injunctive relief may be appropriate. A prisoner may be

entitled to limited injunctive relief when he demonstrates that actions of prison employees

are unreasonably and irreparably exacerbating the underlying medical condition that is

the basis of the claim. See, e.g., Farnam v. Walker, 593 F. Supp. 2d 1000, 1014 (C.D. Ill.

2009) (holding that a prisoner suffering from cystic fibrosis carried his burden of

persuasion when, after discovery and an evidentiary hearing, he demonstrated that prison

administrators confiscated a medical device that he required to clear his airways); Jones

‘El v. Berge, 164 F. Supp. 2d 1096, 1117 (W.D. Wis. 2001) (enjoining defendants from

housing seriously mentally ill patients in “Supermax” isolated confinement, recognizing

that the defendants’ conduct could “only be considered punishment for punishment’s

sake”).



                                             5
       In his Complaint, Plaintiff asserts that he suffers a serious medical need. Plaintiff

further alleges that two doctors, including an orthopedic surgeon, have recommended

surgery, which FDC and Defendant Campbell have denied as a means of saving costs.

The Eleventh Circuit has recognized that allegations such as these could support an

eighth amendment deliberate indifference claim. See McElligott v. Foley, 182 F.3d 1248,

1255 (11th Cir. 1999) (recognizing that a prisoner states a claim for deliberate indifference

when he alleges that the medical treatment he has received was cursory or motivated by

a “decision to take an easier but less efficacious course”).

       In their motions to dismiss (Docs. 23, 28), Defendants Jones and Campbell do not

dispute that Plaintiff suffers a serious medical need. In her motion to dismiss (Doc. 23;

Jones Motion), Defendant Jones asserts that the FDC is entitled to sovereign immunity

and Eleventh Amendment immunity as to a request for damages, and that Plaintiff should

be ordered to amend his Complaint, which she characterizes as a “shotgun” pleading that

is unorganized, preventing her from formulating a response. See Jones Motion at 3, 6.

Notably, Defendant Jones does not attack the substance of Plaintiff’s Eighth Amendment

claim against her other than to state in a conclusory, unsupported manner that “Plaintiff’s

allegations fail to satisfy the standard required to hold Defendant Jones liable for his claim

of deliberate indifference.” Id. at 5.

       Defendant Campbell asserts in his motion to dismiss (Doc. 28; Campbell Motion)

that Plaintiff fails to state a claim for deliberate indifference because Plaintiff’s allegations

demonstrate that he has “received adequate medical care, and merely desires different

modes of treatment.” See Campbell Motion at 6. In fact, however, Plaintiff directly asserts

that the treatment he has received was motivated by cost saving concerns and was so



                                               6
cursory as to amount to no treatment at all. See Complaint at 14, 15-16. Defendant

Campbell also states that “Plaintiff fails to allege that [he] had knowledge of a substantial

risk to Plaintiff’s health.” See Campbell Motion at 5. Plaintiff specifically alleges as such.

Plaintiff asserts that Defendant Campbell “absolutely knew about [his] serious medical

need . . . . [and] intentionally disregarded the substantial risk posed . . . by rejecting both

M.D. Figueroa’s and Specialist Dr. Kleinhands’ recommendations [for surgery].” See

Complaint at 15.

       To the extent Plaintiff alleges in his Complaint that he suffers a serious medical

need requiring surgical intervention that has been denied, see Complaint at 9-10, and to

the extent that Defendants Jones and Campbell do not dispute the existence of a serious

medical need, both parties’ interests would be served by ensuring the FDC employees

do not engage in conduct that will exacerbate Plaintiff’s condition before an adjudication

of the case on its merits. However, Plaintiff provides no evidence in support of his

assertion that he has a medical pass with a weight restriction on lifting or that he has been

forced to carry his personal belongings exceeding the weight limit on numerous

occasions.2 Moreover, Defendants Jones and Campbell, in their responses to Plaintiff’s

Motion, have failed to directly address Plaintiff’s assertions regarding the medical pass

and being forced to carry in excess of the weight restriction.




2   Plaintiff submitted a “slip-and-fall timeline” in support of his Motion (Doc. 61-1). It
appears he may have omitted portions or provided the incorrect documentation; he
provides a one-page document describing his second alleged slip-and-fall that occurred
on August 14, 2017. In response to Defendant Campbell’s Motion to Dismiss (Doc. 50),
Plaintiff provides a more detailed “time-line” in which he references having received a “no
lifting” pass for his left arm in 2016 (Doc. 50-7 at 2). Plaintiff does not provide a current
medical pass in support of his Motion here, however.


                                              7
       In light of the above, the Court will direct Defendants Jones and Campbell to submit

supplemental responses to Plaintiff’s Motion to directly address Plaintiff’s assertion that

he has been forced to lift and carry his personal property in direct violation of his medical

pass and Plaintiff’s request that the FDC be enjoined from further such action.

       Accordingly, it is

       ORDERED:

       1.     Plaintiff’s Motion for Preliminary Injunction (Doc. 61), to the extent he seeks

relief from Defendants Kenney and Shubert, is DENIED.

       2.     Plaintiff’s Motion for Preliminary Injunction (Doc. 61), to the extent he seeks

relief from Defendants Jones and Campbell, is DENIED in part with respect to his

requests for the following relief: (1) an alternate mode of transportation to medical

appointments3; (2) pain medication; (3) surgery, follow-up treatment, rehabilitation, and

pain management by non-Centurion doctors. The Court DEFERS ruling on Plaintiff’s

request that the FDC be enjoined from forcing him to carry belongings/items in excess of

the weight restriction pursuant to a medical pass until Defendants Jones and Campbell

file supplemental responses.

       3.     No later than November 30, 2018, Defendants Jones and Campbell shall

file supplemental responses to Plaintiff’s Motion, directly addressing Plaintiff’s request

that the FDC be enjoined from forcing him to carry belongings/items in excess of the




3 To the extent Plaintiff requests the Court to order Defendants to provide transportation
via a particular means, the Plaintiff’s request is denied. To the extent Plaintiff’s reference
to a “mode of transport” refers to his being forced to carry items in excess of a particular
weight restriction, the Court defers ruling on his request as stated in this Order.

                                              8
weight restriction pursuant to a medical pass and providing any relevant documents

concerning the weight restriction and medical pass.

      DONE AND ORDERED at Jacksonville, Florida, this 16th day of November, 2018.




Jax-6
c:    Robert Cronin
      Counsel of Record




                                           9
